Citation Nr: 1020207	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-28 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1. Whether reduction of the rating assigned to service- 
connected adenocarcinoma, status post left lower lobectomy 
from 60 percent to 30 percent, effective November 1, 2007, 
was proper.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had an initial period of active duty for training 
from April 17, 1965 to September 15, 1965.  He thereafter 
served in the Air National Guard until June 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in January 2007 and 
August 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cheyenne, Wyoming.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Board Videoconference hearing in March 2010.  
A transcript of this proceeding is associated with the claims 
file.  

The issue of entitlement to a disability rating greater than 
30 percent for adenocarcinoma, status post left lower 
lobectomy has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU, to include on an 
extraschedular basis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1. By rating decision dated in May 2006 the RO granted 
service connection for adenocarcinoma, status post left lower 
lobectomy and assigned a 60 percent disability rating 
effective June 1, 2005.

2. By rating decision dated in January 2007, the RO notified 
the Veteran that medical evidence reflected improvement in 
his condition and that the RO proposed to reduce the 
disability rating for adenocarcinoma, status post left lower 
lobectomy from 60 percent to 30 percent.

3. By a rating decision dated in August 2007, the RO 
implemented a reduction from 60 percent to 30 percent, 
effective November 1, 2007.  

4. A comparison of the medical evidence upon which a 60 
percent disability rating was awarded, with the evidence 
received in connection with the rating reduction, reflects 
improvement in the service-connected adenocarcinoma, status 
post left lower lobectomy.

5. The Veteran is service connected for adenocarcinoma, 
status post left lower lobectomy evaluated as 30 percent 
disabling, left total knee arthroplasty evaluated as 30 
percent disabling, hypertension evaluated as 10 percent 
disabling, and tinnitus evaluated as 10 percent disabling.  A 
combined disability evaluation of 60 percent is in effect.  

6. There is competent evidence of record that the Veteran's 
adenocarcinoma and left knee disorder renders him 
unemployable, which warrants referral of his claim to the 
Director of Compensation and Pension for consideration of a 
TDIU on an extraschedular basis.





CONCLUSIONS OF LAW

1.  The rating for adenocarcinoma, status post left lower 
lobectomy was properly reduced to 30 percent, and the 
criteria for restoration of a 60 percent evaluation for the 
disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.97, Diagnostic 
Code (DC) 6844 (2009).

2.  The criteria for referral to the Director of Compensation 
and Pension for extraschedular consideration of a TDIU have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.16(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the RO's reduction of the 
disability rating for his service-connected adenocarcinoma, 
status post left lower lobectomy from 60 percent to 30 
percent effective November 1, 2007 was improper as the 
severity of his lung disorder has remained constant since the 
grant of service connection.  The Veteran also contends that 
he is unable to maintain substantially gainful employment as 
a result of his service-connected disabilities.  

Factual Background

The Veteran was initially awarded service connection for 
adenocarcinoma, status post left lower lobectomy in May 2006 
and a 60 percent disability rating was assigned effective 
June 1, 2005. 

The Veteran's service-connected lung disorder is rated under 
38 C.F.R. § 4.97, DC 6844.  Under that code, a 30 percent 
evaluation is warranted when FEV-1 or FEV- 1/FVC is 56 to 70 
percent of predicted or DLCO (SB) is 56 to 65 percent of 
predicted. A 60 percent rating is warranted when FEV-1 is 40 
to 55 percent predicted, FEV-1/FVC is 40 to 55 percent, DLCO 
(SB) is 40 to 55 percent predicted, or maximum oxygen 
consumption is 15 to 20 ml/kg/min (with cardiorespiratory 
limit). A 100 percent evaluation requires FEV-1 less than 40 
percent of predicted value; FEV-1/FVC less than 40 percent, 
DLCO (SB) less than 40 percent predicted, maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), cor pulmonale (right 
heart failure); right ventricular hypertrophy; pulmonary 
hypertension (shown by echocardiogram or cardiac 
catheterization), episode(s) of acute respiratory failure, or 
the need for outpatient oxygen therapy. 

The Board notes that, effective October 6, 2006, VA amended 
38 C.F.R. § 4.96 to clarify the use of pulmonary function 
tests.  See 71 Fed. Reg. 52,457.  As revised, that regulation 
now mandates in pertinent part that when evaluating based on 
pulmonary function testing, the post- bronchodilator results 
are to be used in applying the rating criteria, unless those 
results are poorer than the pre- bronchodilator results.  See 
38 C.F.R. § 4.96(d)(5).  

The initial 60 percent evaluation was based on the pulmonary 
function test (PFT) findings in an October 2005 VA 
examination report which showed an FEV-1 of 54.1.  In June 
2006 the Veteran submitted a claim for a TDIU and he was 
reexamined in December 2006.  The December 2006 VA 
examination report shows an improved FEV-1 of 61.1.  Based on 
this examination report the RO proposed to decrease the 
disability rating for adenocarcinoma from 60 percent to 30 
percent disabling.  Thereafter, the Veteran submitted a 
February 2007 private PFT report which showed a worsened FEV-
1 of 47.  As a result of this report the RO requested another 
VA examination in order to resolve the discrepancy in the PFT 
findings.  A subsequent July 2007 PFT report showed an FEV-1 
of 61.2, similar to the December 2006 VA examination report.  
As a result, by rating decision dated in August 2007 the RO 
implemented a reduction from 60 percent to 30 percent, 
effective November 1, 2007.  

Legal Criteria

As a preliminary matter, the Board notes that the Veteran 
does not contend, and the evidence does not reflect, 
noncompliance with the procedural requirements for rating 
reductions.  See 38 C.F.R. § 3.105(e) (requiring, inter alia, 
notification of the proposed reduction in evaluation, a 
statement of the facts and reasons for such reduction, and an 
opportunity to submit evidence against a proposed reduction). 
Therefore, the Board will focus only upon the propriety of 
the reduction, and (given the submission of post-reduction 
evidence in connection with the restoration question during 
the pendency of the appeal) whether, since the effective date 
of the reduction, the record presents a basis for a higher 
evaluation.

Specific requirements must be met in order for VA to reduce 
certain ratings assigned for service-connected disabilities.  
See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 
Vet. App. 277 (1992).  The requirements for reduction of 
ratings in effect for five years or more are set forth at 38 
C.F.R. § 3.344(a) and (b), which prescribe that only evidence 
of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, with respect to other disabilities that are likely 
to improve (i.e., those in effect for less than five years), 
re-examinations disclosing improvement in disabilities will 
warrant a rating reduction. 38 C.F.R. § 3.344(c).  
Specifically, it is necessary to ascertain, based upon a 
review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in disability 
and whether examination reports reflecting change are based 
upon thorough examinations. In addition, it must be 
determined that an improvement in a disability has actually 
occurred and that such improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  See Brown, 5 Vet. App. 
at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 
C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must 
focus upon evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had actually improved.  Cf. Dofflemyer 
v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be 
emphasized, however, that such after-the-fact evidence may 
not be used to justify an improper reduction.

As to the above, under 38 C.F.R. § 3.344(c), the pertinent 
disability rating must have continued for five years or more 
before the criteria in paragraphs (a) and (b) of that section 
become applicable.  Here, since the 60 percent evaluation was 
granted in May 2006, effective June 1, 2005, and reduced to 
30 percent in August 2007, effective November 1, 2007, it had 
not been in effect for the requisite period of time. As such, 
the provisions of 38 C.F.R. § 3.344(a) and (b) are not 
applicable in this instance.

Analysis

Initially, the Board notes that the 60 percent disability 
rating adenocarcinoma, status post left lower lobectomy was 
assigned based entirely on the single PFT findings dated in 
October 2005. At that time, the Veteran had a reported FEV-1 
of 54.1 which warrants a 60 percent disability rating under 
DC 6844.

The reduction was based on consideration of at least two PFT 
reports dated in December 2006 and July 2007, both of which 
show improved FEV-1 findings of 61.1 and 61.2, respectively.  
The Board finds the December 2006 and July 2007 PFT reports 
to be more probative than the single February 2007 PFT report 
as they were performed around the same time as the February 
2007 PFT report and are consistent with one another.  As 
such, when the February 2007 PFT finding is compared with the 
December 2006 and July 2007 PFT findings, the evidence shows 
that the Veteran's service-connected lung disorder had 
significantly improved since the grant of service connection.

Given the two PFT reports showing improved FEV-1 findings 
after the initial October 2005 PFT, the Board finds that the 
RO's reduction from 60 percent to 30 percent, effective 
November 1, 2007 was proper. 38 C.F.R. § 3.344.

TDIU

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more. 38 C.F.R. 
§ 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a). 38 C.F.R. § 4.16(b).

Generally, under 38 C.F.R. § 3.340(a)(1), total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation. Total disability may or may not be 
permanent. The objective criteria are set forth in 38 C.F.R. 
§ 3.340(a)(2), and provide for a total disability rating for 
any single disability or combination of disabilities 
prescribed a 100 percent evaluation in the Schedule for 
Rating Disabilities; or where the requirements of 38 C.F.R. § 
4.16(a) are met.

The Board does not have the authority to assign an 
extraschedular total disability rating for compensation 
purposes based on individual unemployability in the first 
instance. Bowling v Principi, 15 Vet. App. 1 (2001).

The Veteran is service connected for adenocarcinoma, status 
post left lower lobectomy evaluated as 30 percent disabling, 
left total knee arthroplasty evaluated as 30 percent 
disabling, hypertension evaluated as 10 percent disabling, 
and tinnitus evaluated as 10 percent disabling.  A combined 
disability evaluation of 60 percent is in effect.  38 C.F.R. 
§ 4.25.  Therefore, he does not meet the minimum schedular 
criteria for a TDIU.

A review of the records shows that the Veteran retired from 
the United States Air Force in approximately 1986 and was 
awarded Social Security disability benefits beginning 
December 1987, primarily due to the left knee disorder.  The 
Veteran was afforded a VA examination in December 2006 and 
the examiner indicated that the Veteran's employment 
activities were limited because of his service-connected 
problems.  The examiner indicated that the Veteran should not 
be involved in activities that require prolonged standing or 
walking or kneeling or bending involving the left knee 
because of his total knee prosthesis.  The examiner also 
indicated that the Veteran should not be involved in 
activities that require any degree of standing or walking or 
lifting or carrying activities because of his respiratory 
system.  The examiner further indicated that the Veteran 
remained capable of sedentary employment if the above 
limitations can be observed.

With respect to assignment of a TDIU under the provisions of 
38 C.F.R. § 4.16(b), however, the Board finds that the 
Veteran's claim should be submitted to the Director of 
Compensation and Pension for a determination as to whether a 
TDIU should be awarded on an extra-schedular rating basis. 
The Board finds the determination by the Social Security 
Administration and the December 2006 VA examiner is plausible 
evidence that the Veteran is unable to secure and follow a 
substantially gainful occupation due to his service-connected 
adenocarcinoma and left knee disorder.  Accordingly, the 
Board finds that the criteria for referral of the claim for 
extraschedular consideration of a TDIU rating have been met.  
To this extent, the claim is granted.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

With regard to the TDIU issue, given the disposition of that 
issue, any error with respect to either the duty to notify or 
the duty to assist was harmless.  

With regard to the reduction issue, the Board points out that 
the procedural framework and safeguards set forth in 38 
C.F.R. § 3.105(e) governing rating reductions were explained 
to the Veteran in adequate detail in a January 2007 letter 
prior to the rating reduction in August 2007, and he was 
provided sufficient opportunity to present additional 
argument and evidence in opposition to the reduction.  VA has 
substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Reduction of the rating assigned to service- connected 
adenocarcinoma, status post left lower lobectomy from 60 
percent to 30 percent, effective November 1, 2007, was 
proper.

The Board having identified plausible evidence in the record 
that the Veteran is unable to secure and follow a gainful 
occupation, referral of the claim for a TDIU rating to the 
Director of Compensation and Pension for consideration on an 
extraschedular basis is granted.


REMAND

As noted previously, the Board is precluded from assigning a 
TDIU rating under 38 C.F.R. § 4.16(b) in the first instance.  
Rather, the proper course is to refer the matter to the 
Director of Compensation and Pension Service.


Accordingly, the case is REMANDED for the following action:

1.	The RO should refer the case to the 
Director of Compensation and Pension 
for a determination as to whether the 
Veteran is entitled to a total 
disability rating based on individual 
unemployability due to service-
connected disabilities in accordance 
with the provisions of 38 C.F.R. § 
4.16(b). The rating board should 
include a full statement as to the 
Veteran's service-connected 
disabilities, employment history, 
educational and vocational attainment 
and all other factors having a bearing 
on the issue.

2.	The RO should then prepare a new rating 
decision and readjudicate the issue of 
entitlement to a TDIU (to include on an 
extraschedular basis).  If the benefit 
sought on appeal is not granted in full 
the RO must issue a supplemental 
statement of the case and provide the 
appellant and his representative an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



	(CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


